1    James J. Foster                                                Michael T. Pieja (CA Bar No. 250351)
     jfoster@princelobel.com                                        Alan E. Littmann (admitted pro hac vice)
2    Aaron S. Jacobs (CA No. 214953)
     ajacobs@princelobel.com                                        Jennifer Greenblatt (admitted pro hac vice)
3    PRINCE LOBEL TYE LLP                                           Doug Winnard (CA Bar No. 275420)
     One International Place, Suite 3700                            Andrew J. Rima (admitted pro hac vice)
4
     Boston, MA 02110                                               Emma C. Neff (admitted pro hac vice)
5    Telephone: 617-456-8000                                        GOLDMAN ISMAIL TOMASELLI
     Facsimile: 617-456-8100                                        BRENNAN & BAUM LLP
6                                                                   564 W. Randolph St., Suite 400
     COUNSEL FOR PLAINTIFFS
                                                                    Chicago, IL 60661
7
                                                                    Tel: (312) 681-6000
8                                                                   Fax: (312) 881-5191

9                                                                   COUNSEL FOR DEFENDANT

10
11                                     UNITED STATES DISTRICT COURT
12                                   NORTHERN DISTRICT OF CALIFORNIA
13                                               SAN JOSE DIVISION
14   UNILOC USA, INC., and                                  )       Case No.: 5:18-cv-00357-LHK
     UNILOC LUXEMBOURG, S.A.,                               )
15                                                          )       JOINT STATUS REPORT REGARDING
                       Plaintiffs,                          )       INTER PARTES REVIEW
16                                                          )
17   v.                                                     )
                                                            )
18   APPLE INC.,                                            )
                                                            )
19                     Defendant.                           )

20
21            Pursuant to the Court’s April 30, 2018 Order staying the above-captioned action

22   pending inter partes review proceedings (IPRs) involving the two1 patents-in-suit (Dkt. No.
     144), the parties respectfully submit the following report regarding the status of these IPRs.
23
24
              U.S. Patent No. 8,239,852: The ‘852 Patent was the subject of two IPR petitions,
25
     IPR2017-02041 and IPR2017-02202, both filed by Defendant Apple. The Patent Trial and
26
27   1
       Although Uniloc’s complaint originally asserted a third patent, U.S. Patent No. 8,838,976, allegations regarding
28   that patent were withdrawn without prejudice in August 2017.
     JOINT STATUS REPORT REGARDING                              1                            CASE NO. 5:18-cv-00357-LHK
     INTER PARTES REVIEW OF THE
     PATENTS-IN-SUIT
1    Appeal Board (“PTAB”) denied institution of IPR2017-02041 on March 8, 2018. The PTAB
2    denied institution of IPR2017-02202 on May 1, 2018. Apple filed a request for reconsideration
3    of the latter denial on May 30, 2018, and that request remains pending.
4
5            U.S. Patent No. 9,414,199: The ‘199 Patent was the subject of one IPR petition, IPR

6    2017-01993, filed by Defendant Apple. This PTAB instituted this IPR on March 8, 2018.

7    Written briefing was completed on October 23, 2018, and oral argument is currently scheduled

8    for December 4, 2018. The PTAB is expected to issue a final written decision by March 8,

9    2019.

10
11           Pursuant to the Court’s April 30, 2018 Order, the parties will submit an updated status

12   report in six months, or within a week of the conclusion of all IPR proceedings.

13
14   Respectfully submitted,

15
16    Dated: October 30, 2018                  /s/ Aaron S. Jacobs
                                               James J. Foster
17                                             jfoster@princelobel.com
                                               Aaron S. Jacobs (CA No. 214953)
18
                                               ajacobs@princelobel.com
19                                             PRINCE LOBEL TYE LLP
                                               One International Place, Suite 3700
20                                             Boston, MA 02110
                                               Telephone: 617-456-8000
21
                                               Facsimile: 617-456-8100
22                                             COUNSEL FOR PLAINTIFF
23
24
                                               /s/ Michael T. Pieja
25
                                               Michael T. Pieja (CA Bar No. 250351)
26                                             Alan E. Littmann (admitted pro hac vice)
                                               Jennifer Greenblatt (admitted pro hac vice)
27                                             Doug Winnard (CA Bar No. 275420)
28                                             Andrew J. Rima (admitted pro hac vice)
     JOINT STATUS REPORT REGARDING                   2                         CASE NO. 5:18-cv-00357-LHK
     INTER PARTES REVIEW OF THE
     PATENTS-IN-SUIT
                                     Emma C. Neff (admitted pro hac vice)
1
                                     GOLDMAN ISMAIL TOMASELLI
2                                    BRENNAN & BAUM LLP
                                     564 W. Randolph St., Suite 400
3                                    Chicago, IL 60661
                                     Tel: (312) 681-6000
4
                                     Fax: (312) 881-5191
5                                    COUNSEL FOR DEFENDANT
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT REGARDING         3                      CASE NO. 5:18-cv-00357-LHK
     INTER PARTES REVIEW OF THE
     PATENTS-IN-SUIT
